          Case 5:19-cv-02909-JLS Document 68 Filed 06/17/21 Page 1 of 8




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 CHARLES BECK, Individually and as
 Administrator of the Estate of SHIRLEY
 LIEBENGUTH,                                         Civ. No.: 19-2909

                                        Plaintiff,
        v.
 LEHIGH COUNTY, et al.
                                       Defendants.

                                              ORDER

       AND NOW, this                 day of                     , 2021 upon consideration of
the Plaintiff’s Amended Petition for Approval of Wrongful Death and Survival Action Pertaining
to Estate of Shirley Leibenguth, deceased filed on June 17, 2021 is hereby ORDERED and
DECREED that Petitioner is authorized to enter into a Settlement with Defendants and the
settlement drafts/checks which shall be forwarded to Plaintiff’s Counsel are to be made payable
to James J. McEldrew III, & Associates in the agreed-upon amounts of $187,500.00 on behalf of
Defendant, Lehigh County and $62,500.00 on behalf of co-Defendant, Good Shepherd
Rehabilitation Network. It is further ORDERED and DECREED that the settlement proceeds are
allocated as follows:

       To:     Charles Beck, as Administrator of the Estate
               For Survival Action (100%)                                  $ 126,042.05

       It is further ORDERED and DECREED that distribution of the settlement proceeds will
take place within thirty (30) days as follows:
Distribution of $250,000.00:
       To:     McEldrew Young
               For Attorney Fees                                           $ 112,500.00

               For Case Costs Reimbursement:
         Case 5:19-cv-02909-JLS Document 68 Filed 06/17/21 Page 2 of 8




              Filing Fees
              U.S.D.C.                                                        $      400.00
              Dennis Richman Process Service                                  $      425.00
              Court Reporter
              Everest Court Reporting                                         $      887.95

              Experts
              Full Financials                                                 $     3,215.00
              Alden Geriatric Consulting                                      $       550.00

              Miscellaneous
              Allentown (hearing)                                             $        39.00

              TOTAL COSTS                                                     $     5,516.95

              Medicare reimbursement:                                         $     5,941.00

NET SETTLEMENT FUND DUE CLIENT                                                $   126,042.05

       To:    Charles Beck, as Administrator of the Estate
              For Survival Action (100%)                                      $   126,042.05

       Within sixty (60) days of the entry of this final Order, counsel shall file with the office of
Civil Administration an Affidavit from counsel certifying compliance with this Order.



                                                      BY THE COURT:



                                                      _____________________________
                                                                              J.
            Case 5:19-cv-02909-JLS Document 68 Filed 06/17/21 Page 3 of 8




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



    CHARLES BECK, Individually and as
    Administrator of the Estate of SHIRLEY
    LIEBENGUTH,                                        Civ. No.: 19-2909

                                         Plaintiff,
             v.
    LEHIGH COUNTY, et al.
                                        Defendants.


      PLAINTIFF’S AMENDED PETITION TO APPROVE SETTLEMENT AND
 DISTRIBUTION OF WRONGFUL DEATH AND SURVIVAL ACTIONS PERTAINING
                  TO THE ESTATE OF SHIRLEY LEIBENGUTH
______________________________________________________________________________

TO THE HONORABLE JUDGES OF SAID COURT:

       The Petition of Charles Beck, as Administrator of the Estate of Shirley Leibenguth
Deceased, by and through their attorneys, James J. McEldrew, III, Esquire and Daniel Purtell,
Esquire respectfully represents:
       1.         Petitioner is Charles Beck who was appointed Administrator of the Estate of Shirley
Leibenguth on June 21, 2019 by the Register of Wills of Lehigh County, in Commonwealth of
Pennsylvania. A Short Certificate is attached hereto and marked as Exhibit “A.”
       2.         On July 2, 2019, Petitioner filed a Complaint against Defendants on behalf of the
Estate of Shirley Leibenguth as well on his own behalf in United States District Court, Eastern
District of Pennsylvania. The suit alleged that Defendants violated the requisite standards of care
and caused the death of Petitioner’s decedent. Plaintiff’s Amended Complaint is attached hereto
and marked as Exhibit “B”.
       3.         The Decedent, Shirley Leibenguth was born on December 6, 1939 and died on
July 5, 2017 and her Social Security Number is XXX-XX-XXXX. A copy of the death certificate is
attached hereto as Exhibit “C”.
            Case 5:19-cv-02909-JLS Document 68 Filed 06/17/21 Page 4 of 8




       4.      Notice of the institution of the action as required by Pa.R.C.P. 2005 and Phila.
Civ. R. *2206(E) was given to Petitioner and the following parties of interest:

                                   Thomas Beck (Brother/Heir)
                                       1607 Tweed Ave.
                                      Allentown, PA 18103

               A true and correct copy of said correspondence is attached hereto as Exhibit “D”.
       5.      On April 21, 2021, Plaintiff entered into a settlement agreement with Defendants
in the amount of $250,000.00 with a release. See attached executed release marked as Exhibit
“E”.
       6.      Counsel is of the professional opinion that the proposed settlement is reasonable.
       7.      Petitioner is of the opinion that the settlement amount is reasonable. Verification
of Petitioner, Charles Beck is attached hereto.
       8.      Counsel has incurred costs and expenses in the total amount of $5,516.95 for
which reimbursement is sought. A copy of the costs and expenses are attached hereto and
marked as Exhibit “F.”
       9.      Counsel requests attorney’s fees in the amount of $112,500.00 which represents
forty (45%) percent of the gross settlement. A copy of the Contingency Fee Agreement signed
by Petitioner, Charles Beck is attached hereto as Exhibit “G.” Counsel believes the requested fee
is reasonable based upon the complexity and difficulty of the case, and risk involved in accepting
this case. Additionally, it should be noted that Plaintiff’s attorneys hired two (2) experts.
Because of the difficulty of the case and the amount of work involved, the forty-five (45%)
percent fee agreement was agreed to by all parties.
       10.     Petitioner requested the allocation of the proceeds of the settlement after
deduction of costs and attorney fees from the Pennsylvania Dept. of Revenue as follows:
               For Wrongful Death Claim                               $ 100,833.64 (80%)
               For Survival Action                                    $    25,208.41 (20%)
       11.      The requested allocation of the proceeds between the Wrongful Death Claim and
Survival Action are in light of the fact that the loss of companionship, society and comfort that
Petitioner now has to endure greatly outweighs the pain and suffering for the survival action
          Case 5:19-cv-02909-JLS Document 68 Filed 06/17/21 Page 5 of 8




       12.     The Dept. of Revenue denied Petitioner’s request of the 80/20 allocation of the
settlement proceeds and approved 100% allocation to the Survival Action. See attached
correspondence form the Dept. of Revenue dated May 12, 2021 marked as Exhibit “H”.
       13.     The Dept. of Human Services is not asserting a lien. See attached correspondence
from the Dept. of Human Services marked as Exhibit “I”.
       14.     Decedent received health insurance benefits through a Medicare Advantage plan,
Medicare is asserting a lien in the amount of $5,941.00. See attached Medicare lien marked as
Exhibit “J”.
       WHEREFORE, Petitioner prays that he be permitted to enter into the settlement recited
above, and that the Court enter an Order of Distribution within thirty (30) days as follows:


Distribution of $250,000.00:
       To:     Charles Beck, as Administrator of the Estate
               For Survival Action(100%)                                    $   126,042.05


       It is further ORDERED and DECREED that distribution of the settlement proceeds will
take place within thirty (30) days as follows:
Distribution of $250,000.00:


(a)    To:     McEldrew Young
               For Attorney Fees                                            $   112,500.00

               For Case Costs Reimbursement:

               Filing Fees
               U.S.D.C.                                                     $       400.00
               Dennis Richman Process Service                               $       425.00
               Court Reporter
               Everest Court Reporting                                      $       887.95

               Experts
               Full Financials                                              $     3,215.00
               Alden Geriatric Consulting                                   $       550.00

               Miscellaneous
               Allentown (hearing)                                          $        39.00
         Case 5:19-cv-02909-JLS Document 68 Filed 06/17/21 Page 6 of 8




              TOTAL COSTS                                     $     5,516.95

              Medicare reimbursement:                         $     5,941.00

NET SETTLEMENT FUND DUE CLIENT                                $   126,042.05

(a)    To:    Charles Beck, as Administrator of the Estate
              For Survival Action (100%)                      $   126,042.05


                                    McELDREW YOUNG PURTELL MERRITT



                            By:
                                    DANIEL PURTELL, ESQUIRE
                                    Attorney for Plaintiff
Dated: June 17, 2021
     Case 5:19-cv-02909-JLS Document 68 Filed 06/17/21 Page 7 of 8




                                          VERIFICATION


         I, Charles Beck, as Administrator of the Estate of Shirley Leibenguth, Deceased, hereby
state that I am the Petitioner in this action and verify that the statements contained in the
foregoing Petition to Settle Wrongful Death and Survival Actions, are true and correct to the best
of my knowledge, information and belief.
         I understand that the statements in said Petition are made subject to the penalties of 18
Pa. C.S. §4904, relating to unswom falsification t� authorities.




                                                       CHARLES BECK, as Administrator of
                                                       the ESTATE OF SHIRLEYLEIBENGUTH,
                                                       deceased



Dated:     bf 11
                    1
                     JJ,•
         Case 5:19-cv-02909-JLS Document 68 Filed 06/17/21 Page 8 of 8




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of Plaintiff’s Amended Petition to Approve

Settlement and Distribution of Wrongful Death and Survival Action has been served via

U.S.D.C., E.D.Pa. ECF on the date of its acceptance.


                                     McELDREW YOUNG PURTELL MERRITT




                             By:
                                     DANIEL PURTELL, ESQUIRE
                                     Attorney for Plaintiff
Dated: June 17, 2021
